﻿
Mr. President it gives me great pleasure to add my own congratulations to you on your election to the prestigious office of President of the General Assembly at its forty-fifth session. Malta, a snail island State like my own, has played an important role in world affairs, far out of proportion to its size, and it is a tribute both to your country and to its people that one of its prominent sons should preside over this world Assembly. Tour own record and accomplishments are well known and we look forward to a productive session under your leadership.
The past year has been a period of great accomplishments, in which the President of the General Assembly at its forty-fourth session, Major-General Joseph Garba of Nigeria, played a prominent role. No would like to congratulate him on so skilfully fulfilling his responsibility. The United Nations has come into its own, and Secretary-General Peres de Cuellar is to be congratulated on his outstanding contribution to this.
We would like to join other delegations in extending a warm welcome to Liechtenstein, which was admitted three weeks ago, and to Namibia; which joined the Organisation in May. We were honoured to be among the group of sponsors for their admission. Our congratulations go to Germany for re-establishing its unity and national identity a few days ago.
On the subject of reunification, we welcome the dialogue between the Soviet Union and the Republic of Korea. We applaud the contacts between the Governments of North and South Korea. We urge that both sides be encouraged to join the United Nations, either individually or both at the same time. However, joining should not be conditional on the consent of either side. There have been enough instances to show that later unification is not precluded by initial separate membership of the United Nations.
Much has happened since the opening of the forty-fourth session of the Assembly. There has been an enormous upsurge of feeling towards greater freedom and openness in many countries where the State apparatus has, for over four decades, remained not merely as a formidable presence, but also as the sole arbiter of all that affects the lives of those concerned.
The ending of the cold war should herald more than the easing of tensions between the super-Powers. It is a golden opportunity to extend the basis of international reconciliation, including application of the peace dividend to combating poverty and underdevelopment. Like many other speakers, we hope that the arms control and disarmament resources which become available as a result of the reduction in military expenditure will be used to address the many and compelling urgent needs of the world's poor.
The expectation of a world in which there would be reduced tension and greater prospects for a more durable peace was shattered by the invasion of Kuwait. The unity with which the Member States acted to condemn the aggression and apply sanctions against Iraq has been unprecedented. The invasion of Kuwait is both an ominous phenomenon and a dangerous signal to the smaller States. We hope that the crisis now confronting the world can be defused without upon hostilities and that the legitimate Government can re-establish its sovereignty in Kuwait.
The progress being made between the African National Congress of South Africa (ANC) and the Pretoria Government in South Africa, the agreement of the parties to the conflict in Cambodia to accept United Nations involvement, and the slow but steady forward movement in Western Sahara are all highly satisfactory signs of a new determination in the search for peaceful solutions to once-intractable problems.
We subscribe to the widening internal concern over environmental issues; it is high time. South Pacific peoples and Governments have for two decades strongly opposed the use of our region as a tasting-ground for nuclear weapons by France. We are still firmly against such testing and would again call on, and indeed invite, France to cease this practice.
Recent action on reducing the use of ozone-depleting substances and the banning of drift-net fishing are important steps, but they must be built upon. Much still remains to be done. The effects of global warming, especially on low-lying island communities must be seriously addressed. This state of affairs can be attributed to the excessive and uncontrolled practices of industrialised countries. Now, developing countries are being asked to bear a disproportionate share of the burden of overcoming this problem. For instance, we note with concern recent events on boycott the purchase of tropical timber. A number of developing countries derive a major portion of their income from this source and would be seriously disadvantaged. Κ strong case exists for some form of compensation to these countries to enable them to make up for the revenue forgone, as well as to assist them to carry out reforestation programmes.
We in the South Pacific are alarmed at the intention of the United States to use the Johnston Island facility to destroy its stocks of chemical weapons, especially those that are being transferred from Europe. In addition to the fact that the movement of those stocks constitutes a danger, the potential consequences for our region are not sufficiently known or understood to justify the destruction process there. 
My government supports recent initiatives towards the convening of an international conference on the Middle East. Such a conference should provide the basis for addressing long-outstanding problems afflicting the region, including a homeland for the Palestinian people and the right of all States in the region, including Israel, to an existence safe from threats to their territorial integrity. And here it would mean to us that, with its recent most commendable record of success, the key role should remain in the hands of the United Nations, under the distinguished and capable leadership of the Secretary-General.
Within the context of the global socio-political upheaval of the late 1980s, much of them based on a reawakening of indigenous consciousness and aspirations, we in Fiji have ourselves been going through a period of difficult readjustment. But, when even within the broad sweep of global events, those in my country appear miniscule by comparison.
On 25 July last, a new Constitution was promulgated, the culmination of three years of patient effort by many people to devise a workable framework for constitutional progress. In bringing the Constitution into effect President Sir Pensia Ganilau said:
"In the 20 years since independence, we have tried to build a multi-racial society which responded to the aspirations of all our citizens. Achieving the right balance was not easy. The main races formed two monolithic groups; there was little assimilation and much fear of domination. Divisions were deepened through contrasting cultural traditions and attitudes Politics became polarised. There was the necessity to protect the special rights of the [indigenous] Fijiani, who had become a minority in their land. At the same time, we had to take into account the legitimate interests of the other communities. 
Fijians bad to preserve their identity, their culture and, sometimes it seemed, their very existence. Fiji was the only source of their culture and being. If they lost their identity end rightful position here, then what was left for then? Would they become yet another marginalised remnant of a once proud people?"
In terms of fundamental rights and freedoms, the President noted:
"The Constitution, therefore, places great emphasis on fundamental rights, freedoms and representation ... An elaborate Bill of Rights has been formulated and made part of the Constitution. The rights it protects are identical in all respects to those in the independence Constitution of 1970 ...
"The individual rights conform to all the major United Nations instruments relating to human rights protection. Among rights specifically guaranteed are the rights to life, liberty, security of the person, the protection of the law, freedom of conscience, of expression, assembly and association, protection for the privacy of house and other property and from deprivation of property without compensation. Every person in Fiji is entitled to these fundamental rights and freedoms, regardless of race, sex, place of origin, political opinions, colour, religion or creed."
The President concluded by saying:
"My message to all the citizens of our multi-racial country, with its numerous ethnic groups, is that Fiji is home to us all. Here, with compassion, understanding and goodwill, we can live together in happiness. We have made remarkable progress in social and economic reconstruction since 1987 through the co-operation of all the people. The promise of great prosperity and national fulfilment is very close. Together we must continue to build Fiji, in peace and harmony." 
Our Constitution is the most practical solution, given the prevailing circumstances in my country. With goodwill from all, we believe that it can be developed to accommodate future changes. A review period of seven years has been included, which period will allow time to benefit from the working experience of the new Constitution.
We ourselves recognize that the way ahead will not be easy for our people. But the enormous reservoir of goodwill and respect that have characterised our collective approach to vicissitudes will be important assets as we move forward to consolidate the foundation which the new Constitution has laid down. And we would call on all friendly countries to assist and support us in this process so that the progress already made can be further strengthened.
Fiji and her peoples have undergone some traumatic changes over the past three years. We have been enormously encouraged and sustained by the understanding and support of many friendly countries. At the same time, we have been bewildered by the continuous sniping by а number of countries which, we would have thought, had greater appreciation of the difficulties our country was going through. Unfortunately, we have been sadly disappointed by both the lecturing and the posturing of a number of countries that appear to have arrogated to themselves the right to be moral and political arbiters of how we should conduct our affairs.
The world community is at an important crossroad. It is perhaps no exaggeration to say that the future prosperity of most developing countries will depend on change, in many cases radical changes, in the willingness of the industrialised countries to take realistic steps to open up their markets. The developing countries must export to prosper, but they meet numerous hurdles in trying to gain access to the industrialised economies for many of their products. Although some progress has been made under the generalised system of preferences, three quarters of the dutiable exports of the developing countries do not enjoy preferential treatment. Non-tariff barriers remain a major impediment to freer trade.
Subsidies paid by the developed countries to their own farmers seriously undermine the ability of the developing countries to gain more lucrative and stable markets. Statistics seem to show that one third of the exports of the developing countries to developed markets are affected and in some important groups of items the proportion goes as high as three quarters.
Looking closer to home, the island developing countries, of which my own country is one, and which are widely recognised as the most fragile and vulnerable of all the developing countries, find themselves in a particularly difficult position. There are over 20 island developing countries and Territories in the island Pacific subregion, very widely scattered over an enormous geographical area. Most of them are small and some are tiny, both in physical size and population, and natural disasters are a frequent occurrence. Four are within the category of least developed countries. 
Their links to the outside world are few and poorly developed and highly expensive to maintain, but without them they could not live. They are heavily dependent on outside sources for the supply of many essentials, having very few resources and a negligible productive capacity themselves. Many still have dominant subsistence sectors. Their small size and remoteness make them highly vulnerable to the forces of nature, and hurricanes occur frequently, λ recent report of the Economic and Social Commission for Asia and the Pacific (BSCAP) has confirmed little or no growth in 1989 and 1990 for many Pacific island States because of devastation caused by hurricanes over the past year. The increasing attention being given to the small island nations and territories will, we hope, result in greater appreciation and support for their uniqueness.
In this regard we welcome the lead role which the United Nations Conference on Trade and Development {UNCTAD) has taken recently in focusing on the specific characteristics and needs of the island developing countries. The highly useful collation of the features and characteristics of island developing countries which UNCTAD carried out last year was an important step forward, as was the UNCTAD meeting on island developing countries which was held in June last. We look forward also to seeing specific provisions included in the new arrangements which will be considered by UNCTAD VZII.
Having learned from past experience, Fiji is currently embarking on new economic policies which are designed to ensure that the difficulties of the 1980s are not repeated in the 1990s. A more outward-looking, trade-oriented approach to development has been adopted and the measures of protection and subsidy that were earlier intended to promote import substitutions are being dismantled. Export promotion through positive means has been introduced and is being vigorously implemented. We are dependent to a considerable degree on the preferences open to us in the developed countries, particularly those embodied in the South Pacific Regional Trade and Economic Co-operation Agreement with Australia and New Zealand - and we are damply grateful for this particular contribution to our development - those of the United States under the generalized system of preferences, and those under the Lome Conventions batman the European Community end the African, Caribbean and Pacific countries. These have already resulted in some encouraging export successes and we anticipate significant new investment in Fiji as a consequence. Accordingly, we expect to earn our way primarily through our own efforts, as well as by capitalising on the range of preferences available to us. It is axiomatic that these national programmes can succeed only within a supportive international trade environment, which we hope will be the rule rather than the exception in the decade of the nineties and beyond.
As we stand on the threshold of the third millennium many forces and factors - social, economic and political - are converging to give new challenges and opportunities to the world community. What we do with those opportunities will become the basis of the heritage which we shall leave to the generations who succeed us. Let us not give then cause to regret their forebears.
